Case
Case19-13300
     19-13300 Doc
              Doc11-3
                  6-1 Filed
                      Filed09/27/19
                            09/30/19 Entered
                                     Entered09/27/19
                                             09/30/1915:08:35
                                                      13:46:40 Desc
                                                               Desc Exhibit
                                                                    Exhibit
                             A Page 1 of 2
Case
Case19-13300
     19-13300 Doc
              Doc11-3
                  6-1 Filed
                      Filed09/27/19
                            09/30/19 Entered
                                     Entered09/27/19
                                             09/30/1915:08:35
                                                      13:46:40 Desc
                                                               Desc Exhibit
                                                                    Exhibit
                             A Page 2 of 2
